Name: Commission Regulation (EC) No 1550/2003 of 1 September 2003 concerning the fifth special invitation to tender issued under the standing invitation to tender referred to in Regulation (EC) No 214/2001
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 Avis juridique important|32003R1550Commission Regulation (EC) No 1550/2003 of 1 September 2003 concerning the fifth special invitation to tender issued under the standing invitation to tender referred to in Regulation (EC) No 214/2001 Official Journal L 219 , 02/09/2003 P. 0008 - 0008Commission Regulation (EC) No 1550/2003of 1 September 2003concerning the fifth special invitation to tender issued under the standing invitation to tender referred to in Regulation (EC) No 214/2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Regulation (EC) No 806/2003(2), and in particular Article 10 thereof,Whereas:(1) Article 17 of Commission Regulation (EC) No 214/2001 of 12 January 2001 laying down detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards intervention on the market in skimmed-milk powder(3), as last amended by Regulation (EC) No 2239/2002(4), provides that, on the basis of tenders received under each tendering procedure, a maximum buying-in price is to be set based on the relevant intervention price, or that a decision may be taken not to make an award.(2) Examination of the offers received indicates that the tendering procedure should not be proceeded with.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1Under the fifth individual invitation to tender pursuant to Regulation (EC) No 214/2001, for which the time limit for the submission of tenders expired on 26 August 2003, no award shall be made.Article 2This Regulation shall enter into force on 2 September 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 September 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ L 37, 7.2.2001, p. 100.(4) OJ L 341, 17.12.2002, p. 12.